Judgment reversed upon the law and the facts and a new trial granted, costs to abide the event. The sole claim of negligence upon which the verdict rests is the failure to use a truck to receive the draft as it was lowered into the hold. The clear weight of the credible evidence is that trucks were furnished by the master and were available for use. No demand for their use was made and a failure to put a truck in use was not the master’s negligence but was that of fellow-servants irrespective of their grade. The weight of the credible evidence also shows that there was no custom with regard to the use of trucks in the stowage of such oil as was being stowed at the time of the accident. The law of the case, as charged, is that the boxes of oil were not improperly placed in the sling; and had they been that would clearly be the negligence of fellow-servants and a mere detail of the work. Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.